Citation Nr: 1619542	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of
L5-S1 and L4-5, prior to May 29, 2014, to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 60 percent for degenerative disc disease of
L5-S1 and L4-5, beginning May 29, 2014, to include on an extraschedular basis.

3.  Entitlement to a rating in excess of 40 percent for residuals of a fracture of the
left tibia and fibula, to include on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability, due to service connected disabilities (TDIU), prior to May 29, 2014.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
September 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg Florida, that in pertinent part, denied ratings in excess of 40 percent for the Veteran s left tibia and fibula and back disabilities, 
and entitlement to a TDIU.

In February 2013, the Veteran cancelled a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In April 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an October 2014 rating decision, the RO granted an increased rating of 60 percent for the service-connected degenerative disc disease of L5-S1 and L4-5, effective May 29, 2014.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for an increased rating for degenerative disc disease of L5-S1 and L4-5 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The issues of entitlement to an increased rating for degenerative disc disease of
L5-S1 and L4-5 and residuals of a fracture of the left tibia and fibula, on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 29, 2014, the Veteran's degenerative disc disease of
L5-S1 and L4-5 was manifested by incapacitating episodes of more than one week in the past 12 months; but, forward flexion of the lumbar spine was not reduced to 30 degrees or less; there was no favorable or unfavorable ankylosis of the thoracolumbar spine; and no unaccounted for separate neurological disorder.

2.  For the period beginning May 29, 2014, the Veteran's degenerative disc disease of L5-S1 and L4-5 has been manifested by incapacitating episodes of at least six weeks during the past 12 months and limitation of motion of 30 percent with consideration of pain and functional impairment; there was no favorable or unfavorable ankylosis of the thoracolumbar spine; and no unaccounted for separate neurological disorder.

3.  The Veteran's residuals, fracture left tibia and fibula has not been manifested by compensable limitation of flexion or extension of the left knee or ankle, impairment of the cartilage of the left leg, subluxation or lateral instability of the left knee, ankylosis of the left knee or ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy at any time during the appeal period.

4.  The Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background since January 1, 2005.



CONCLUSIONS OF LAW

1.  For the period prior to May 29, 2014, the criteria for a schedular evaluation in excess of 40 percent for the service-connected degenerative disc disease of L5-S1 and L4-5 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  For the period beginning May 29, 2014, the criteria for a schedular evaluation in excess of 60 percent for the service-connected degenerative disc disease of L5-S1 and L4-5 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

3.  The criteria for a schedular evaluation in excess of 40 percent for the service-connected residuals, fracture left tibia and fibula are not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5256-5274 (2015).

4.  The criteria for the assignment of TDIU have been met since January 1, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to a TDIU prior to May 29, 2014.

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or a test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2002, April 2004 and July 2007 letters.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).


VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2008, October 2013, February 2014 and October 2014, to evaluate his lumbar spine and left leg disability. 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).


In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Lumbar Spine

In a June 2000 rating decision, the RO granted service connection for degenerative changes L5-S1 and L4-5 (claimed as back condition and left hip condition).  A 40 percent evaluation was assigned, effective September 30, 1999.  The Veteran filed a claim for an increased rating in January 2002.  In a December 2004 rating decision, the RO continued the 40 percent rating for the service-connected degenerative changes L5-S1 and L4-5.  In February 2007, the Veteran filed his current claim for an increased rating, which included a claim for a total disability rating, based on individual unemployability (TDIU).  In a September 2007 rating decision, the RO again continued the 40 percent rating for the service-connected degenerative changes L5-S1 and L4-5.  The RO noted in its decision that the Veteran failed to report for a VA examination scheduled for August 2007.  In an October 2007 statement and his January 2008 notice of disagreement, the Veteran indicated that he was not available for the August 2007 examination, and requested that the examination be rescheduled.  The Veteran was subsequently reschedule for a VA examination in April 2008, and based on the results of that examination, in a June 2008 rating decision, the RO again continued the 40 percent rating for the service-connected degenerative changes L5-S1 and L4-5.  The Veteran disagrees with the assigned rating.

Period Prior to May 29, 2014

For the period prior to May 29, 2014, the Board finds that an evaluation in
excess of 40 percent disabling is not warranted.

Under the general rating formula an evaluation higher than 40 percent requires unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine, neither of which is shown in this case.  In this regard, on VA examination in April 2008, the Veteran demonstrated forward flexion to 80 degrees, extension to 0 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.

The Board also notes that although the Veteran complained of pain during range of motion and reported severe weekly flare-ups of low back pain and other functional impairment due to his lumbar spine disability during this period; he was still able to perform forward flexion significantly in excess of 30 percent, even with consideration of pain, and there was no additional loss of motion of the lumbar spine following repetitive use testing.  Therefore, a higher rating based on functional impairment is not warranted.

The medical evidence of record for this period, including the results of the April 2008 VA examination, reveals that prior to May 29, 2014, the Veteran experienced several significant incapacitating episodes over a 12-month period, and as such, his lumbar spine disability warranted an evaluation of 40 percent disabling under the criteria for rating intervertebral disc syndrome (IVDS).  However, as there is no evidence of incapacitating episodes of at least six weeks over the prior year during this period, a rating in excess of 40 percent is not warranted for incapacitating episodes.

The Board has also considered whether additional compensation is appropriate for a separately ratable neurologic disorder.  The only neurological symptoms the Veteran has reported are neuropathy of the lower extremities.  He is currently service-connected for peripheral neuropathy of the right and left lower extremities.  See March 2014 rating decision.  Each are rated as 10 percent disabling.  A combined rating for the neurological and orthopedic limitations experienced by the Veteran would not result in a rating greater than the 40 percent.  [The Board notes that the schedule for rating back disabilities states that ratings are assigned either under the General Rating Formula, which incorporates orthopedic and neurological complications, OR the Formula for Rating IVDS but not both.  To assign ratings under both formulas would amount to pyramiding.]  


The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Period Beginning May 29, 2014

In an October 2014 rating decision, the RO granted an increased rating of 60 percent for the service-connected degenerative changes L5-S1 and L4-5, effective May 29, 2014.  The RO noted in its rating decision that the Veteran filed a new claim for an increased rating on May 29, 2014, but the Board notes that the Veteran's February  007 claim for increased rating was still on appeal.  Nevertheless, as noted above, the Board finds that there is no period prior to May 29, 2014 where a rating in excess of 40 percent is warranted, and the RO's finding that the May 29, 2014 claim for TDIU was a new claim for an increased rating for the lumbar spine disability does not prejudice the Veteran.

On VA examination in October 2014, the Veteran demonstrated forward flexion to 45 degrees, with pain at that point; extension to 10 degrees, with pain at that point; right and left lateral flexion and right and left lateral rotation to 10 degrees, with pain at that point.  It was also noted that he had functional impairment of the lumbar spine, including less movement than normal, weakened movement, excess fatigability, and pain on movement.  These results show that the Veteran's forward flexion would be reduced to at least 30 percent with consideration of functional impairment.  38 C.F.R. § 4.59 (2015).  The examiner also noted that the Veteran had muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  He also had IVDS with incapacitating episodes having a total duration of at least six weeks during the previous 12 months.  As such, the Board finds that as noted above, the criteria for a 60 percent rating for IVDS are met for this period.

A higher evaluation of 100 percent is not warranted unless there is evidence of unfavorable ankylosis of the entire spine, which is not shown at any time during the appeal period.  Accordingly, the Board finds that an evaluation in excess of 60 percent disabling is not warranted for the period beginning May 29, 2014.

As noted above, the only neurological symptoms the Veteran has reported are neuropathy of the lower extremities.  He is currently service-connected for peripheral neuropathy of the right and left lower extremities.  See March 2014 rating decision.  A separate rating is not warranted for any other neurological disorder associated with the lumbar spine disability.  Again, it is noted that schedule for rating back disabilities states that rating are assigned either under the General Rating Formula, which incorporates orthopedic and neurological complications, OR the Formula for Rating IVDS but not both.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Residuals of a Fracture of the Left Tibia and Fibula

Under Diagnostic Code 5262, which concerns impairment of the tibia and fibula, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262.

In a May 1968 rating decision, the Veteran was granted service connection for residuals of fracture, left leg.  A 20 percent evaluation was assigned, effective February 22, 1968.  In a November 1973 rating decision, the RO granted an increased rating of 40 percent for the service-connected residuals, fracture left tibia and fibula, effective May 3, 1973.  In a June 2000 rating decision, the RO continued the 40 percent evaluation for the service-connected residuals, fracture left tibia and fibula.  In February 2007, the Veteran filed his current claim for an increased rating, which included a claim for a total disability rating, based on individual unemployability (TDIU).  In a September 2007 rating decision, the RO again continued the 40 percent rating for the service-connected residuals, fracture left tibia and fibula.  The RO noted in its decision that the Veteran failed to report for a VA examination scheduled for August 2007.  In an October 2007 statement and his January 2008 notice of disagreement, the Veteran indicated that he was not available for the August 2007 examination, and requested that the examination be rescheduled.  The Veteran was subsequently reschedule for a VA examination in April 2008, and based on the results of that examination, in a June 2008 rating decision, the RO again continued the 40 percent rating for the service-connected residuals, fracture left tibia and fibula.  The Veteran disagrees with the assigned rating.

The Veteran has been in receipt of a 40 percent evaluation for his service-connected residuals, fracture left tibia and fibula under Diagnostic Code 5262 since May 3, 1973.  See November 1973 rating decision.  This is the highest schedular rating available for this disability.

The Board has also reviewed the remaining diagnostic codes applicable to the left leg, including the knee and ankle, and finds that an evaluation in excess of 40 percent cannot be assigned under any of these criteria.  In this regard, there is no evidence during the entire appeal period of compensable limitation of flexion or extension of the left knee or ankle, impairment of the cartilage, subluxation or lateral instability of the left knee, ankylosis of the left knee or left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Therefore, a separate or increased schedular rating under Diagnostic Codes 5256-5274 is not warranted.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

TDIU Prior to May 29, 2014

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for degenerative disc disease L5-S1 and L4-5; residuals, fracture of left tibia and fibula; varicose veins, left leg, post phlebitic syndrome; osteoarthritis, right knee; osteoarthritis, right hip; peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; extension of the thigh limited to 5 degrees; and limitation of abduction of the thigh.  As of September 30, 1999, the combined disability rating of all the service-connected disabilities was 70 percent, and at least one of his disabilities was rated as 40 percent disabling.  As of October 8, 2014, the combined disability rating of all the service-connected disabilities is 90 percent, and at least one of his disabilities is rated as 40 percent disabling.  Therefore, he has met the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) since September 30, 1999.

The Veteran initially filed an informal claim for individual unemployability on September 23, 2002.  In his September 2002 statement, he reported that he was no longer able to complete a full day's work, due to low back pain, left leg numbness, right leg and hip pain, a hernia, and the effects of the medication he was taking for his disabilities.  The Veteran followed up his informal claim with a formal claim for TDIU, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on September 3, 2003.  At that time, he reported that he had been unemployable since January 2002 due to disorders of the left leg.  On February 15, 2007, the Veteran filed another formal claim for TDIU, indicating that he had been unemployable since January 2005, due to all of his service-connected disabilities.  In his most recent correspondence, the Veteran reports that he has been unemployable since 2005, due to his service-connected disabilities, including residuals of left tibia and fibula fracture, chronic lumbar pain, varicose veins left leg, right hip osteoarthritis, right knee osteoarthritis, and peripheral neuropathy of the bilateral lower extremities.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability filed on May 29, 2014.  

An October 2004 VA examiner opined that there was no impairment in occupational functioning due to the Veteran's varicose veins.  No rationale was offered for the opinion.

A November 2004 VA examiner opined that it would have been very difficult at that time for the Veteran to continue his job as a commercial sewing machine repair man because he had to do a lot of bending and lifting, which he had significant problems with due to his low back pain.  However, the examiner did not believe the Veteran was unemployable and concluded that the Veteran was able to perform a sedentary-type job that did not require lifting and bending without difficulty at that time.

In a March 2012 report, private physician Dr. J.K.S., opined that the severity of the Veteran's low back and left leg disabilities prevented him from being able to maintain substantially gainful employment.  However, Dr. J.K.S. did not indicate when he believed the Veteran became unemployable due to his low back and left leg disabilities.

A February 2014 VA examiner (Physician's Assistant) opined that the Veteran's artery/vein condition would not affect sedentary or physical employment although, the symptoms of the condition may increase with prolonged weight-bearing for an undetermined amount of time.  They opined that the lumbar spine condition would not be affected by sedentary employment, but it may be aggravated by lifting, bending, stooping, or prolonged weight bearing for an undetermined amount of time.  They opined that the peripheral nerve condition would not affect a sedentary or physical job, except shoes needed to be worn.  In addition, the opined that the right hip condition would not affect a sedentary job, but symptoms would increase with weight bearing activity.

In a May 2014 independent medical opinion, Dr. D.B.M, MD, JD, opined that, from an orthopedic standpoint, since January 2005, the Veteran has not been capable of being substantially and gainfully employed in any type of work, as a result of his service-connected lumbar spine disability alone.  He concluded further that since 2007, the Veteran's service-connected left leg varicosities and bilateral lower extremity radiculopathies were making his ability to even sit or stand for prolonged periods virtually impossible without experiencing disabling pain.  He also opined that the Veteran's right hip and right knee arthritis are a large contributing factor to his unemployability.  Essentially, Dr. D.B.M. concluded that the Veteran's lumbar spine disability, as well as his left leg varicosities and bilateral lower extremity radiculopathies, caused him to be unable to maintain any form of substantially gainful employment since January 2005.

In rendering his opinion, Dr. D.B.M. noted that records in the claims file show that as of 2005, the Veteran was no longer able to perform his life-long work as a repairman.  Prior to that, in 2002, the Veteran reported that even sitting was getting worse, as was bending over, kneeling, or walking for long distances.  By 2005, his lower back symptoms had continued to escalate to the point where his ability to sit for long periods of time was becoming increasingly difficult.  His complaints of significant low back pain at that time are substantiated by the severe findings on his May 2000 lumbar CT scan.  Dr. D.B.M. also noted that although a November 2004 VA examiner opined that the Veteran was not capable of any more than sedentary work, orthopedic surgeon, C.V., in his March 2005 orthopedic clinic follow-up notes indicated that the Veteran was becoming more limited and not sit for long periods of time and that straight leg raising for the Veteran caused back pain that radiated.  Treatment records and the Veteran's reports in June 2005 and February 2007, show that the Veteran's back symptoms continued to increase.



Dr. D.B.M. also noted that although the October 2004 VA examiner opined that the Veteran's varicose vein disability would not have any effect on his occupational
functioning, it is common medical and orthopedic knowledge that having a lower extremity in a dependent position can certainly cause severe pain in the presence of lower extremity varicosities.  Furthermore, even when an individual is sitting, his legs will be in a dependent position unless he has them elevated on an object.  Therefore, he concluded that the Veteran's left leg varicose veins absolutely negatively impacted his ability to perform any sort of gainful occupation, including sedentary work.

Dr. D.B.M. noted further that a 2008 VA examiner noted that the Veteran's left leg pain and swelling and number of varicose veins was becoming progressively worse, and that even at rest, the Veteran would still experience pain in his left leg from the varicosities.  The examining physician at that time concluded that the Veteran's left leg varicosity symptoms had progressed from mild to moderate in nature-findings substantiated by the increase in pain medications, swelling, and number of varicosities that had progressed over the years.

Finally, Dr. D.B.M. argued that the VA Physician's Assistant (PA) who opined that the Veteran's low back pain would not prevent him from doing sedentary work was "absolutely incorrect."  Dr. D.B.M. noted that it is very common knowledge among physicians, especially orthopedic physicians, that sitting can markedly aggravate any individual's symptoms that are associated with significant lumbar pathology.  Dr. D.B.M. concluded that in light of his lumbar pathology, the Veteran is unable to perform the prolonged sitting necessary to perform or sustain a sedentary occupation, even if he were allowed breaks.  

An October 2014 VA examiner opined that the Veteran's left leg varicose veins do not inhibit his ability to obtain and secure gainful employment. Specifically, he found that the Veteran's ability to perform heavy physical activities, heavy lifting, prolonged walking and/or standing is affected.  However, sedentary occupational activities are not affected.


Analysis

In an October 2014 rating decision, the RO granted entitlement to a TDIU, effective May 29, 2014.  As the Veteran met the schedular requirement for TDIU prior to May 29, 2014 and the Veteran argues that he has been unemployable since 2005, due to his service-connected disabilities, the Board must determine whether a TDIU is warranted prior to May 29, 2014.

Initially, the Board finds that the evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities prior to 2005, and as noted above, the Veteran, in his most recent correspondence, contends that he did not become unemployable until sometime in 2005.  

However, the Board finds that the evidence does show that the Veteran has been unemployable due to his service-connected lumbar spine disability, left leg varicosities and bilateral lower extremity radiculopathies, since January 2005.  In this regard, the Board notes that several VA examiners opined that although the Veteran's severe service-connected orthopedic disabilities, including his lumbar spine disability and lower extremity radiculopathies and left leg varicosities, prevented him from perform physically-demanding jobs, he was still able to perform sedentary employment.  However, the Board notes that the Veteran's work history consisted of essentially physically-demanding work, as a repairman.  He did not have a background in sedentary employment, and there is no evidence showing that he had the skills or education necessary to transition into that type of work.  In fact, the evidence of record shows that after he stopped working as a repairman, the Veteran has only worked as a traveling preacher.

The Board finds the May 2014 independent medical opinion of Dr. D.B.M. the most probative opinion of record.  The opinion was offered by an orthopedic specialist, someone who is eminently qualified to give it, and was based on a very thorough review of the claims file, including the other opinions of record, as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities since January 1, 2005.


ORDER

For the period prior to May 29, 2014, a schedular rating in excess of 40 percent for degenerative disc disease of L5-S1 and L4-5 is denied.

For the period beginning May 29, 2014, a schedular rating in excess of 60 percent for degenerative disc disease of L5-S1 and L4-5 is denied.

A schedular increased rating for residuals, fracture left tibia and fibula is denied.

Entitlement to a TDIU is granted, effective January 1, 2005.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board notes that during both periods on appeal, the Veteran has reported several significant incapacitating episodes and time lost from work, due to his lumbar spine disability.  See April 2008 and October 2014 VA examination reports.  This symptomatology is contemplated in the 40 and 60 percent ratings for IVDS with incapacitating episodes, that he is in currently in receipt of.

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected not only for degenerative disc disease L5-S1 and L4-5, but also for residuals, fracture of left tibia and fibula; varicose veins, left leg, post phlebitic syndrome; osteoarthritis, right knee; osteoarthritis, right hip; peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; extension of the thigh limited to 5 degrees; and limitation of abduction of the thigh  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report and cooperate for a VA examination, if scheduled, without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Any development deemed necessary by the RO should be conducted, to potentially include obtaining any relevant treatment records or examination regarding the Veteran's extraschedular claims. 

2.  Following completion of the above, based on the symptomatology noted above, and in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) the claims should be submitted to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

3.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


